IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50181
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


MIGUEL ROSAS-RAMIREZ,
also known as Miguel G. Ramirez

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. SA-99-CR-394-1-HFG
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Miguel Rosas-Ramirez (Rosas) appeals his sentence from his

guilty-plea conviction for illegal reentry after deportation in

violation of 8 U.S.C. § 1326.   For the first time on appeal, he

argues that the district court erred by enhancing his offense

level 16 points pursuant to U.S.S.G. § 2L1.2(b)(1)(A) based upon

his Texas felony conviction for possession of less than 28 grams

of cocaine.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50181
                                -2-

     We have carefully reviewed the arguments and the appellate

record.   We conclude that the district court did not commit

error, plain or otherwise, in applying U.S.S.G. § 2L1.2(b)(1)(A)

to the calculation of Rosas’s sentence.   See United States v.

Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir. 1997); United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en banc).

     To the extent that Rosas argues that his criminal history

erroneously included “state sentences imposed in violation of

state law,” the record reflects that the district court sustained

this objection at sentencing.

     AFFIRMED.